       Case 1:19-cv-00693-LTS-JLC Document 17 Filed 08/05/19 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007

                                                   August 5, 2019


BY ECF

The Honorable James L. Cott
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    The New York Times Company, et al. v. Department of Education
              No. 19-cv-693 (LTS) (JLC)

Dear Judge Cott:

       This Office represents the United States Department of Education (“DOE” or
“Defendant”) in connection with the above-referenced action brought pursuant to the Freedom of
Information Act. I write on behalf of both parties to provide the Court with a status update
regarding document production as required by the Court’s order (the “Scheduling Order”) dated
April 25, 2019. See Dkt. No. 15.

        On May 10, 2019, Defendant produced 522 pages of documents to Plaintiffs. As
requested by Plaintiffs, these documents were comprised of emails from the account of United
States Secretary of Education Betsy DeVos. On May 30, 2019, Defendants produced an
additional 515 pages of documents, which were also comprised of Secretary DeVos’s emails.
On July 1, 2019, Defendant produced 525 pages of documents, again comprised of Secretary
DeVos’s emails. Accordingly, Defendant has produced 1,562 pages of documents to date.
Defendant does not know how many outstanding responsive pages of documents remain for
Secretary DeVos or the other custodians.

       As to the next production, on July 15, 2019, Plaintiffs informed Defendant they want one
attachment to a released record that was not included in the prior productions. Accordingly,
pursuant to the Scheduling Order, thirty days thereafter—August 14, 2019—Defendant will
produce 1,000 pages of documents, comprised of this attachment as well as additional emails.
Thereafter, Plaintiffs will identify any additional attachments they want from this August 14
production, and Defendant will have 30 days from the date of that identification to produce 1,000
pages of documents comprised of any identified attachments and, to the extent those attachments
amount to less than 1,000 pages, additional emails in order to reach the 1,000-page threshold.
The parties will follow this same procedure for subsequent productions.
       Case 1:19-cv-00693-LTS-JLC Document 17 Filed 08/05/19 Page 2 of 2
 Page 2 of 2



       Defendant anticipates that the August 14 production will again consist entirely of
Secretary DeVos’s emails. Once those emails have been exhausted, Defendant will move to the
next custodian Plaintiffs have identified. Defendant expects that its productions for the remaining
custodians will be de-duplicated.

       The parties also note that after the August 14 production, the parties will confer about
excluding certain documents (news articles and summaries of news articles) from the remaining
productions.

       The parties thank the Court for its attention to this matter.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                              By: _/s/ Alexander J. Hogan_______
                                                  ALEXANDER J. HOGAN
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2799
                                                  E-mail: alexander.hogan@usdoj.gov

Cc (via email): David McCraw
                New York Times
                Vice President & Deputy General Counsel
                620 Eighth Avenue
                New York, NY 10018
                mccraw@nytimes.com




                                                 2
